                             United States District Court
                                       for the
                             Southern District of Florida

Wade D. Pounds, Plaintiff,              )
                                        )
v.                                      )
                                          Case No. 19-20743-Civ-Scola
                                        )
Teresita Dieguez and others,            )
Defendants.                             )

       Order Denying Motion for Leave to Appeal In Forma Pauperis
       Plaintiff Wade D. Pounds has moved for leave to proceed in forma pauperis
on appeal. The Court denies this motion for two reasons: (1) the motion does not
satisfy the requirements of Rule 24(a)(1) of the Federal Rules of Appellate
Procedure, and (2) Pounds’s appeal does not appear to be taken in good faith.
Either of these reasons is sufficient on its own to deny the motion.
       Rule 24(a)(1) of the Federal Rules of Appellate Procedure provides that a
party filing a motion in district court seeking to appeal in forma pauperis must
attach an affidavit to the motion that, among other things, “claims an
entitlement to redress” and “states the issues that the party intends to present
on appeal.” Fed. R. App. P. 24(a)(1)(B)–(C). Pounds’s motion fails to do either.
(See Pl.’s Mot., ECF No. 17). Instead Pounds merely describes his “issues on
appeal” as, “42 U.S.C. sect. 1983 Civil Complaint,” and nothing more. Pounds
has thus not identified any issues he intends to present on appeal nor has he
stated a claim to an actual entitlement to redress. Pounds is bound by the
requirements of Rule 24(a)(1) because he has previously been granted leave to
proceed in forma pauperis. (Order, ECF No. 5.)
       Further, Pounds’s motion does not appear to be taken in good faith. “An
appeal may not be taken in forma pauperis if the trial court certifies in writing
that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). “A party demonstrates
good faith by seeking appellate review of any issue that is not frivolous when
examined under an objective standard.” Ghee v. Retailers National Bank, 271 F.
App’x 858, 859 (11th Cir. 2008). An appeal filed in forma pauperis is frivolous
“when it appears the plaintiff has little or no chance of success,” meaning that
the “factual allegations are clearly baseless or that the legal theories are
indisputably meritless.” Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993)
(internal quotation marks omitted). Pounds’s appeal appears to have little
chance of success: he does not even suggest, never mind actually set forth, a
legal theory that appears to have any merit.
      For the reasons set forth above, the Court denies Pounds’s motion for
leave to proceed in forma pauperis on appeal (ECF No. 17) and revokes the
Court’s prior grant of leave to proceed in forma pauperis in the District Court.
      The Clerk is also directed to mail a copy of this order to the Plaintiff at the
address listed below.
      Done and ordered, at Miami, Florida, on December 20, 2019.

                                            ______________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
Copy via U.S. mail to:
Wade D. Pounds
448826
Everglades Correctional Institution
Inmate Mail/Parcels
1599 SW 187th Avenue
Miami, FL 33194
